Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 05/07/2021.  Claims 1, 5-7, 9-15, 21-23, 25, 26, and 28-31 are currently pending. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1 at the end of the claim add the limitation --“, wherein the aerospace vehicle substrate is a metal substrate comprising steel, aluminum, titanium, magnesium, tantalum, copper, or one or more alloys thereof”--. 

In claim 5 on lines 2-3 of the claim, amend “oxidized metal coated fiber” to read as --“oxidized metal coated carbon fiber”--.

In claim 6 on line 2 of the claim, amend “the one or more metals is selected from” to read as --“the oxidized metal is selected from an oxidized form of”--.

In claim 7 on line 2 of the claim, amend “oxidized metal coated fiber” to read as --“oxidized metal coated carbon fiber”--.

Cancel claim 14. 

In claim 21 at the end of the claim add the limitation --“, wherein the aerospace vehicle substrate is a metal substrate comprising steel, aluminum, titanium, magnesium, tantalum, copper, or one or more alloys thereof”--. 

In claim 25 on line 2 of the claim, amend “the one or more metals is selected from” to read as --“the oxidized metal is selected from an oxidized form of”--.

In claim 26 on line 3 of the claim, amend “oxidized metal coated fiber is nickel coated carbon fiber” to read as --“oxidized metal coated carbon fiber is oxidized nickel coated carbon fiber”--.

Nicholas Smith on 06/04/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Sotzing et al. (8,107,153) and Aisenbrey (US 7,432,448) either alone or in combination, fail to fairly teach or suggest the claimed composition containing a conductive polymer-coated, oxidized metal-coated carbon fiber disposed on a metal substrate.  Sotzing et al. teaches a flexible, electrochromic, electrically conductive fiber and fabric thereof comprising a non-conductive fiber, e.g., silk, wool, nylon, etc., rendered electrically conductive by coating with a metal, where a layer of an electrochromic material, e.g., a conjugated polymer, is disposed on and surrounds the electrically conducive fiber, and the electrochromic material layer may be formed by oxidative polymerization of the conductive polymer precursor.  See abstract, col. 4 lines 29-50, and col. 11 line 66 to col. 12 line 53.  Sotzing et al. fails to teach or suggest the fiber comprises a carbon fiber as instantly claimed.  Furthermore, Sotzing et al. merely teaches the fiber is useful for formation into fabrics that are incorporated into flexible garments, e.g., clothing, (col. 7 line 64 to col. 8 line 54) and therefore fails to teach or suggest the fiber is disposed on a metal substrate as instantly claimed.  Aisenbrey et al. teaches aircraft structures and avionics formed of a conductive loaded resin-based material including conductive fibers, e.g., nickel coated carbon fibers.  See abstract and col. 5 lines 30 to col. 6 line 32.  Aisenbrey et al. fails to teach or suggest the metal on the carbon fiber is oxidized, let alone the fiber also comprises a conductive polymer coated/disposed thereon as instantly claimed.  Furthermore, Aisenbrey et al. teaches the conductive loaded resin based material is provided to wholly replace prior art materials, e.g., metals and metal alloys, in aircraft structural/electrical components in order to provide excellent performance and weight reduction (col. 10 lines 19-34), and therefore fails to teach or suggest the fiber is disposed on a metal substrate as instantly claimed.  See also Applicant’s arguments regarding Sotzing et al. and Aisenbrey et al. on pages 7-10 of the present response.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
For purposes of claim interpretation, it is noted Examiner and Applicant’s representative discussed the recitation “an oxidized form of” in “the oxidized metal is selected from an oxidized form of nickel, titanium, …” in claims 6 and 25 is intended to clearly convey the selection of the metal species is an oxidized form of all the recited metal species. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
June 4, 2021